 


114 HR 1817 IH: No Bonuses for Tax Delinquent IRS Employees Act of 2015
U.S. House of Representatives
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1817 
IN THE HOUSE OF REPRESENTATIVES 
 
April 15, 2015 
Mr. Sam Johnson of Texas introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To prohibit the provision of performance awards to employees of the Internal Revenue Service who owe back taxes. 
 
 
1.Short titleThis Act may be cited as the No Bonuses for Tax Delinquent IRS Employees Act of 2015. 2.Prohibition on performance awards to IRS employees who owe back taxes (a)In generalThe Commissioner of the Internal Revenue Service shall not provide any performance award (including, but not limited to, bonuses, step increases, and time off) to an employee of the Internal Revenue Service who owes an outstanding Federal tax debt.
(b)Outstanding Federal tax debtFor purposes of this section, the term outstanding Federal tax debt means any outstanding debt under the Internal Revenue Code of 1986 which has not been paid after an assessment of a tax, penalty, or interest and which is not subject to further appeal or a petition for redetermination under such Code. A debt shall not fail to be treated as an outstanding Federal tax debt merely because it is the subject of an installment agreement under section 6159 of such Code or an offer-in-compromise under section 7121 of such Code.  